       Case 1:21-cv-01785-AT Document 25 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OFF-WHITE LLC,                                         FILED UNDER SEAL

                       Plaintiff,
           -against-
                                                         21Civ. 1785 (AT)
ABBYFASHION STORE, ALIBANG STORE,
ASTCASE STORE, BEIJING VLEAP                                 ORDER
TECHNOLOGY CO., LTD., BOBOANER,
CHANGSHA DAHUAN ELECTRONIC
TECHNOLOGY CO., LTD., CHANGZHOU
FLEXI ELECTRONIC CO., LTD., DISENY
STORE, DONGGUAN BEST CRAFTS CO.,
LTD., DONGGUAN CHENGYUAN INDUSTRY
INVESTMENT CO., LTD., DONGGUAN
HUANGJIANG JINLIANGTANG HARDWARE
FACTORY, DONGGUAN LINKAIZ CRAFTS &
GIFTS CO., LTD., ESRA STICKERS , FIREBIRD
GIFTS (DONGGUAN) CO., LTD.,
GENTLENESS STORE, GUANGZHOU FINCH
GARMENTS CO., LTD., GUANGZHOU UMEKING
TRADING CO., LTD., GUANGZHOU
WEIJIE RIBBON CO., LTD., GUANGZHOU XIN
HO YI CRAFTS LIMITED, HAINING LONGNA
TEXTILE CO., LTD., HANGZHOU LIN'AN
ORIGIN TRADING CO., LTD., HUI52028
STORE, LOVE HEALTH LOVE YOURSELF,
NANJING RARLON PET PRODUCTS CO.,
LTD., OLIVIA'S ACCESSORIES , SHENZHEN
CHUANGXINGMING TECHNOLOGY
LIMITED, SHENZHEN DEFAN TECHNOLOGY
CO., LTD., SHENZHEN DINGTU ELECTRONIC
TECHNOLOGY CO., LTD., SHENZHEN
MANHUI TECHNOLOGY CO., LTD.,
SHENZHEN SHANEN ELECTRONIC
COMMERCE CO., LTD., SHENZHEN
SHENGYUAN TECHNOLOGY CO., LTD.,
SHENZHEN SHENGZERONGXIN TRADING
CO., LTD., SHENZHEN SPEED TREND
TECHNOLOGY CO., LTD., SHENZHEN YINO
INFORMATION TECHNOLOGY CO., LTD.,
SHOP5056237 STORE, SHOP5066383 STORE,
SHOP5134031 STORE, SHOP5361044 STORE,
SHOP5781767 STORE, SHOP5795644 STORE,
SHOP5831326 STORE, SHOP5870398 STORE,
           Case 1:21-cv-01785-AT Document 25 Filed 03/22/21 Page 2 of 3



SHOP910331278 STORE, SHOP910605011
STORE, SHOP910926020 STORE,
SHOP911100018 STORE, SHOP911115068
STORE, SHOP911167001 STORE,
SHOP911188155 STORE, SHOP911192222
STORE, SHOP911195003 STORE,
SHOP911234034 STORE, SHOP911258359
STORE, SHOP911259388 STORE,
SHOP911264193 STORE, SHOP911267085
STORE, SHOP911300207 STORE,
SHOP911342022 STORE, SHOP911375214
STORE, SHOP911422093 STORE,
SHOP911425145 STORE, TAOTAOKU STORE,
TOLLER BAG STORE, WOZIK STORE, XT02
STORE, YANG R STORE, YIWU CUDA
IMPORT AND EXPORT CO., LTD., YIWU MAY
STAR INTERNATIONAL TRADING CO., LTD.,
YIWU MIANYU E-COMMERCE FIRM, YIWU
WU TAI BELT CO., LTD., YIWU YINGYU
IMPORT & EXPORT CO., LTD., YUNFOOK
OFFICIAL, YUYAO NICO ELECTRONICS
FACTORY and ZHENGZHOU YMEI PET
PRODUCTS CO., LTD.,
                        Defendants.
ANALISA TORRES, District Judge:

        On March 2, 2021, this Court entered a temporary restraining order on Plaintiff’s ex parte
motion (the “TRO”). The Court found that Plaintiff was likely to succeed on its claims of trademark
infringement by Defendants, that continued infringement would cause Plaintiff irreparable harm, and
that the public interest and the balance of equities strongly favored restraining further infringement.
Accordingly, the Court entered the TRO, and, among other things: (1) restrained Defendants from
taking a variety of actions that infringed Plaintiff’s trademark or induced others to do so, (2) directed
third-party web service providers to cease providing service to Defendants within five days, (3)
directed third-party financial institutions to locate and attach Defendants’ financial accounts within
five days, (4) authorized expedited discovery, (5) authorized Plaintiff to delay service on Defendants
until after the third parties had complied with the order, and authorized service by electronic means,
and (6) sealed Plaintiff’s application, its supporting documents, and the order itself until the third
parties had complied. The Court further ordered that Defendants appear on March 9, 2020, at 3:00
p.m., to show cause why a preliminary injunction should not issue.

       On March 5, 2021, Plaintiff notified the Court that it is still waiting for third-party service
providers to comply with the expedited discovery authorized in the TRO and requested that the
hearing and corresponding deadlines be adjourned. Accordingly:

   (1) By March 15, 2021, Plaintiff shall file with the Court a status letter describing the compliance
       or noncompliance of Defendants and third parties with the Court’s order, and providing proof


                                                    2
         Case 1:21-cv-01785-AT Document 25 Filed 03/22/21 Page 3 of 3



      of service of the TRO on each Defendant (consistent with the methods of service outlined in
      the TRO);

   (2) The hearing scheduled for March 9, 2021, at 3:00 p.m. is ADJOURNED to March 23, 2021,
       at 3:00 p.m. By March 16, 2021, Defendants shall file any opposing papers. By March 19,
       2021, Plaintiff shall file any reply;

   (3) Pursuant to Federal Rule of Civil Procedure 65(b)(2), the TRO is extended to March 23, 2021.
       Good cause exists for an extension, because adjourning the preliminary injunction hearing is
       necessary to ensure Defendants are afforded adequate notice, and continued restraint of
       Defendants and third parties in the interim period is necessary to protect Plaintiff’s rights
       against the irreparable harms demonstrated in their TRO application.

   (4) By March 9, 2021, Plaintiff shall serve this order on Defendants using the same methods
       authorized by the TRO. By March 11, 2021, Plaintiff shall provide the Court with proof of
       service.

      SO ORDERED.

Dated: March 5, 2021
       New York, New York




                                                 3
